            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UPMC PINNACLE et al.,                   :         1:19-cv-00298
                                        :
                  Plaintiffs,           :
                                        :
                  v.                    :         Hon. John E. Jones III
                                        :
JOSHUA D. SHAPIRO, in his official      :
capacity as Attorney General of the     :
Commonwealth of Pennsylvania,           :
                                        :
                  Defendant.            :

                                    ORDER

                                 April 25, 2019

     In conformity with the Memorandum issued on April 24, 2019, it is hereby

ORDERED that:

  1. Defendant Joshua D. Shapiro’s Motion to Dismiss, (Doc. 36), is

     GRANTED. Plaintiffs’ Complaint, (Doc. 1), is DISMISSED without

     prejudice.

  2. Plaintiffs’ Motion for Preliminary Injunction, (Doc. 3), Robert B. Sklaroff,

     MD’s Motion for Permission to Intervene, (Doc. 35), Hospital and

     Healthsystem Association of Pennsylvania’s Motion to Intervene, (Doc. 49),

     and Plaintiffs’ Motion to Compel Discovery, (Doc. 55), are DISMISSED as

     moot.

  3. The Clerk of the Court SHALL CLOSE the file on this case.

                                        1
    /s/ John E. Jones III
    John E. Jones III
    United States District Judge




2
